UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


LOCAL 109 RETIREMENT FUND;             
GEORGE PAPAGEORGE, Trustee,
              Plaintiffs-Appellants,
                 v.                              No. 02-1216

FIRST UNION NATIONAL BANK,
               Defendant-Appellee.
                                       
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
               Claude M. Hilton, Chief District Judge.
                           (CA-01-1155)

                      Argued: December 3, 2002

                      Decided: January 23, 2003

      Before MICHAEL and GREGORY, Circuit Judges, and
   James H. MICHAEL, Jr., Senior United States District Judge
    for the Western District of Virginia, sitting by designation.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Joseph Semo, FEDER, SEMO, CLARK & BARD, P.C.,
Washington, D.C., for Appellants. Rebecca Everett Kuehn, LECLAIR
RYAN, Alexandria, Virginia, for Appellee. ON BRIEF: Terence G.
Craig, Michael I. Baird, FEDER, SEMO, CLARK & BARD, P.C.,
Washington, D.C., for Appellants. Grady C. Frank, Jr., Jerry L. Hall,
LECLAIR RYAN, Alexandria, Virginia, for Appellee.
2            LOCAL 109 RETIREMENT FUND v. FIRST UNION
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   A retirement fund and its trustee sue a bank under the Employee
Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. § 1001
et seq., and state law to recover on a certificate of deposit. We agree
with the district court that this action is not authorized by ERISA
because the relief sought is legal, not equitable. We therefore affirm
the dismissal.

                                  I.

  Local 109 Retirement Fund (the Retirement Fund) and Local 109
Welfare Fund (the Welfare Fund) are plans covered by ERISA. In the
1970s the Welfare Fund purchased a certificate of deposit from a
bank that is now owned by First Union National Bank (First Union).
Under its terms the certificate would be rolled over until surrendered.

   In the late 1980s administrators of both funds embezzled money
from the funds and destroyed documents that would have left a paper
trail of their wrongdoing. These administrators were ultimately
removed, the two plans were merged, and the Retirement Fund
became the surviving plan. George Papageorge was appointed as the
new trustee for the Retirement Fund, and one of his tasks was to mar-
shall the assets of the original funds. He discovered in an abandoned
safe deposit box the original certificate of deposit that had been pur-
chased by the Welfare Fund. He attempted to redeem the certificate,
but First Union denies that it owes any money on the certificate. First
Union relies in part on New Jersey law, which creates a rebuttable
presumption that after fifteen years a bank has paid off an account.
See N.J. Stat. Ann. §§ 17:16W-2 & 17:16W-4. The Retirement Fund
and Papageorge (together, "Papageorge") brought this action against
First Union in the U.S. District Court for the Eastern District of Vir-
ginia. Papageorge asserts a claim under ERISA, seeking to recover
             LOCAL 109 RETIREMENT FUND v. FIRST UNION                  3
monies owed under the certificate of deposit and requesting an
accounting, restitution, and disgorgement. He also seeks damages
under New Jersey state law. The district court dismissed the action,
holding that it lacked jurisdiction under ERISA and declining to exer-
cise supplemental jurisdiction over the state law claim. Papageorge
appeals.

                                   II.

   Papageorge must seek equitable relief for the district court to have
jurisdiction. ERISA authorizes a federal action "by a [plan] partici-
pant, beneficiary, or fiduciary (A) to enjoin any act or practice which
violates [ERISA] or the terms of the plan, or (B) to obtain other
appropriate equitable relief (i) to redress such violations or (ii) to
enforce any provisions of [ERISA] or the terms of the plan." 29
U.S.C. § 1132(a)(3). The use of the limiting phrase "other appropriate
equitable relief" allows an action in district court only when the relief
sought falls within the "categories of relief that were typically avail-
able in equity." Great-West Life & Annuity Ins. Co. v. Knudson, 534
U.S. 204, 210 (2002) (internal quotation marks omitted). A plaintiff’s
decision to label his claim as one seeking traditional forms of equita-
ble relief is not dispositive. See id. at 210-18 (concluding that the
plaintiffs were seeking legal relief, despite their characterization of
their suit as one for an injunction and restitution). Our inquiry must
focus on "‘the basis for [the plaintiff’s] claim’ and the nature of the
underlying remedies sought." Id. at 213 (alteration in original) (quot-
ing Reich v. Continental Casualty Co., 33 F.3d 754, 756 (7th Cir.
1994)). See also Bauhaus USA, Inc. v. Copeland, 292 F.3d 439, 450
(5th Cir. 2002) (Weiner, J., dissenting).

   Here, the basis for Papageorge’s claim is a simple breach of con-
tract — a legal claim. Banks have legal title to the funds deposited
with them and are free to loan, reinvest, and commingle those funds.
See Santee Timber Corp. v. Elliott, 70 F.2d 179, 181 (4th Cir. 1934).
As a general rule, banks are considered to be in debtor-creditor rela-
tionships with their depositors. See Beane v. First Nat’l Bank & Trust
Co., 92 F.2d 382, 384 (4th Cir. 1937). A bank’s agreement in a certif-
icate of deposit or other instrument to repay a specified amount of
money (plus interest) is quintessentially a legal agreement.
4             LOCAL 109 RETIREMENT FUND v. FIRST UNION
   Papageorge’s effort to categorize his lawsuit as one seeking equita-
ble remedies does not work. Thus, his argument that the money
deposited belonged to a trust does not, without more, convert the
deposit itself into a trust or place the special responsibilities of a
trustee on the bank. See Santee, 70 F.2d at 181-83. Moreover, Papa-
george does not point to any wrongdoing by the bank that would per-
mit a court to impose a constructive trust. Cf. Restatement of Restitu-
tion, § 160 (discussing constructive trusts). Because no trust or trust
relationship flows from the certificate of deposit, the traditional equi-
table remedies to protect a trust, such as accounting, restitution, and
disgorgement, are not available here. Finally, Papageorge’s apparent
inability to overcome the state law presumption (assuming the pre-
sumption applies) that certificates of deposit of a certain age have
been paid does not convert his legal claim into an equitable one. The
fact that a legal claim might face impediments to its proof does not
mean there is an inadequate remedy at law.

   Finally, because the district court properly dismissed Papageorge’s
federal claim, the court did not abuse its discretion in dismissing his
related state law claim without prejudice. See Jordahl v. Democratic
Party of Va., 122 F.3d 192, 203 (4th Cir. 1997).

    The judgment of the district court is

                                                           AFFIRMED.